Exhibit 10.4

 

AMENDMENT TO OPTION AGREEMENTS

 

This AMENDMENT TO OPTION AGREEMENTS (this “Amendment”) is made and entered into
effective as of the 11th day of August, 2010 by UHS Holdco, Inc., a Delaware
corporation (the “Company”) with respect to each Option Agreement (each, an
“Option Agreement” and collectively, the “Option Agreements”) heretofore
executed by the Company which provides for the grant of an Option pursuant to
the UHS Holdco, Inc. Stock Option Plan (the “Plan”).  Capitalized terms used but
not otherwise defined herein shall have the meanings given them in the Option
Agreements or the Plan, as appropriate.

 

WHEREAS, the Option Agreements were entered into between the Company and certain
individuals eligible to receive grants pursuant to the Plan (each, an “Grantee”
and collectively, the “Grantees”), and the Options granted pursuant to each
Option Agreement are either  Performance Vesting Options or Time Vesting
Options;

 

WHEREAS, the Company desires to amend the Option Agreements entered into between
the Company and each Grantee who remains actively employed by the Company or any
of its subsidiaries as of the date of this Amendment as set forth herein or who
serves on the Board of Directors of the Company or any of its subsidiaries as of
the date of this Amendment, and has determined that the amendments provided for
herein do not impair the rights of such Grantees.

 

NOW, THEREFORE, in consideration of the foregoing promises and agreements and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the Company agrees as follows:

 

1.             Amendment of Annex I.  Annex I of each Option Agreement is hereby
amended by (a) replacing, for 2010 and all subsequent fiscal years, the text in
each row under the columns titled “Base Target EBITDA” and “Capital Expenditures
Target” with “(1)”; and (b) adding a footnote (1) to the bottom of each such
Annex I which reads as follows:

 

“(1)         “No Base Target EBITDA or Capital Expenditures Target shall apply
with respect to this fiscal year.”

 

2.             Amendment of Section 5(d).  Section 5(d) of each Option Agreement
is hereby amended to strike the words “to the extent BSMB realizes an IRR equal
to or greater than 20%” appearing therein.

 

3.             Amendment Relating to 2010 Aggregate Test.  With respect only to
each Option Agreement dated prior to December 31, 2009, Section 5(b) of each
such Option Agreement is hereby amended to provide that, with respect to the
portion of any Performance Vesting Options granted under such Option Agreement
which did not vest at the end of the fiscal 2009 Performance Vesting Period (the
“2009 Portion”), the Aggregate Test to be performed at the end of the 2010
fiscal year shall be deemed to have been met as of the date of this Amendment,
and the 2009 Portion shall be deemed fully vested as of the date of this
Amendment, in each case provided that the Grantee remains continuously employed
with the Company and/or any of its Subsidiaries through the date of this
Amendment.

 

--------------------------------------------------------------------------------


 

4.             Amendment of Section 6(c).  The first sentence of Section 6(c) of
each Option Agreement is hereby amended to read as follows:

 

Upon (a) a Change in Control (as defined below) or (b) a Sale of the Company
pursuant to clause (ii) of the definition thereof set forth in the Plan, 100% of
any portion of the Time Vesting Options that is not vested as of the date of
such Change in Control or such Sale of the Company, as applicable, shall become
vested and immediately exercisable and, subject to Sections 5.10 and 6.4 of the
Plan, shall remain exercisable for a period of 90 days following such Change in
Control or such Sale of the Company, as applicable.

 

5.             Application of Amendments.  The amendments provided for under
paragraphs 1-4 above shall apply only with respect to Option Agreements entered
into between the Company and each Grantee who remains actively employed by the
Company or any of its subsidiaries as of the date of this Amendment.

 

6.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to conflict of law principles.

 

7.             Successors and Assigns.  The terms and provisions of this
Amendment shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and upon Grantee and Grantee’s successors and
assigns, whether or not any such person shall have become a party to this
Amendment and have agreed in writing to join herein and be bound by the terms
hereof.

 

8.             Remainder of Agreement Unchanged.  Except as amended by this
Amendment, each Option Agreement shall otherwise remain in full force and
effect.

 

9.             Severability.  If one or more provisions of this Amendment are
held to be unenforceable under applicable law, such provision shall be excluded
from this Amendment and the balance of the Amendment shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

IN WITNESS WHEREOF, this Amendment has been executed to be effective as of the
date and year first above written.

 

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------